Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 1 of 25 PageID# 7




                    Exhibit 1
       Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 2 of 25 PageID# 8

                                                                                                             US009172629B1


(12) United States Patent                                                               (10) Patent No.:                    US 9,172,629 B1
       McRae et al.                                                                     (45) Date of Patent:                          Oct. 27, 2015

(54) CLASSIFYING PACKETS                                                                  7,154,888 B1* 12/2006 Li et al. ......................... 370,389
                                                                                          7,222,150 B1* 5/2007 Phillips et al. .                    TO9,202
                                                                                          7,295,562 B1 * 1 1/2007 Acharya et al.                ... 370,412
(75) Inventors: SMG, McRae Ry, (AU); Mohan                                                7,415,023 B2 * 8/2008 Li et al. ..........                370,392
                        undaram, Bangalore (IN)                                       2002.0035698 A1*        3, 2002 Malan et al.                  T13 201
                                                                                      2002/0133594 A1* 9/2002 Syvanne ...                           TO9,226
(73) Assignee: Alcatel Lucent, Boulogne-Billancourt                                   2002/019 1605 A1        12/2002 Lunteren et al. ...           370,389
                       (FR)                                                           2002/01943 17 A1* 12/2002 Kanada et al. .....                 TO9,223
                                                                                      2003/0014627 A1    1/2003 Krishna et al. .                    T13,153
 c            -r                              -                                       2003, OO26257 A1*       2, 2003 Xu et al. ........            370,392
(*) Notice:           Subject to any distic the t
                      patent 1s extended or adjusted under
                                                                                      2004/0095934 A1* 7/2004
                                                                                      2004/O125815 A1
                                                                                                       5/2004 Cheng et al. ...              370,390
                                                                                                              Shimazu et al. .............. 370/411
                      U.S.C. 154(b) by 1834 days.                                     2004/0165587 A1* 8/2004 Kiyoto et al. ......                  370,389
                                                                                      2005/0114541 A1*         5/2005 Ghetie et al. .................. 709,232
(21) Appl. No.: 11/323,317                                                                                       (Continued)
(22) Filed:            Dec. 29, 2005                                                                      OTHER PUBLICATIONS
                       (Under 37 CFR 1.47)                                                               -
                                                                                  Valluru, Sudha. “Classifying  packets in a single pass.” Network
(51) Int. Cl.                                                                     World.            http://www.networkWorld.com/news/tech/2005/
        H04L 2/28                    (2006.01)                                    071805techupdate.html. Jul. 2005.
        G06F II/00                   (2006.01)                                                              (Continued)
        H04L 2/70                    (2013.01)
(52) U.S. Cl.                                                                     Primary Examiner — Marsha D Banks Harold
        CPC - - - - - - - - - - - - - - grgr. H04L 45/00 (2013.01)               Assistant Examiner — Christopher Wyllie
(58) Field of Classification Search                                               (74) Attorney, Agent, or Firm — Wall & Tong, LLC
        USPC .............. 370/229, 230, 230. 1, 231,351,389,
                             370/392; 709/232, 224; 726/23, 24                    (57)                          ABSTRACT
        See application file for complete search history.                         Classifying packets is disclosed. In some embodiments, a
(56)                      References Cited                                        packet can be classified once for a plurality of nodes. The
                                                                                  classification of a packet can be used at a receiving node to
                   U.S. PATENT DOCUMENTS                                          determine the receiving node policy for the packet. In some
                                                                                  embodiments, the classification of a packet is specified by a
       5,509,006 A : 4, 1996 Wilford et al. ................ 370/401              classification index associated with the packet. In some
       2.       s f ck 1 9. Sh al r 392,                                          embodiments, the receiving node policy for the packet can be
       6,499,061 B1* 12/2002 Benayoun et al. ............ 709/245                 determined by performing a lookup in a data structure asso
       6,591.299 B2 * 7/2003 Riddle et al. .................. TO9,224             ciated with the receiving node based at least in part on the
       6,661,780 B2 * 12/2003 Li ................................. 370,324        classification index of the packet. In some embodiments, the
       6,674,743 B1* 1/2004 Amara et al.                           370,351        classification of the packet is sufficient to specify not only the
       6,850,513 B1* 2/2005 Pelissier ......                      3-838:          receiving node policy but also a plurality of policies of a
       6,970.462 B1 * 1 1/2005 McRae ...
       6,970,930 B1 * 1 1/2005 Donovan ...................... 700,227             plurality of nodes.
       7,096.383 B2 *      8/2006 Talaugon et al.               ... 714, 21
       7,106,756 B1* 9/2006 Donovan et al. .............. 370/468                                      20 Claims, 13 Drawing Sheets

                                                                                                3 OO
                                                                                        41
                                        - HYa DEgyption
                                               PSC                            FLER               PENAele of
                                                                                                 SE2x



                                                                                                   IDs/
                                                                                                 -7 IPS

                                                         Old K. Mid N.                             WE3
                                                        NFog MA on                           -->       Teg
                                                         REPoStory
                                                                                  *Y-
                                                                                  r
                                                                                        Sgh   ea
                                                                                          SECupty


                                                   Role
                                                        4.
                                                    OOZLP
                                                             u                PA cer
                                                                              Pozuuifa Dimi?,
       Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 3 of 25 PageID# 9


                                                                US 9,172.629 B1
                                                                          Page 2

(56)                    References Cited                                       Gupta et al. “Packet Classification on Multiple Fields.” Proceedings
                                                                               of SIGCOMM 99. 1999.
                 U.S. PATENT DOCUMENTS                                         Gupta et al. “Algorithms for Packet Classification.” IEEE Network,
 2005, 0125687   A1* 6/2005 Townsend et al. ............ T13/200
                                                                               pp. 24-32, vol: 15:2. 2001.
 2005, 0125694   A1* 6, 2005 Fakes et al. ....                  713,201
                                                                               Engler et al. "DPF: Fast, Flexible Message Demultiplexing using
 2005/0273850    A1* 12/2005 Freund ............................ T26/14        Dynamic Code Generation.” Proceedings of SIGCOMM 96. pp.
 2006/0007911    A1   1/2006 Hankins et al. ............... 370,351            53-59, 1996.
 2006/0161966 A1* 7/2006 Nagampalli et al. .............. T26.1                Bailey et al. “PathFinder: A Pattern-Based Packet Classifier.”
 2007,0008971    A1*     1/2007    Li et al. ..........             370,392    Appears in "Proceedings of the First Symposium on Operating Sys
 2007/0041318    A1*     2, 2007   Guru et al.                      370,229    tems Design and Implementation.” Usenix Association. Nov. 1994.
 2007, 0112794   A1*     5, 2007   McRae .......                    707/100    McRae, Andrew. “An Infrastructure for Deterministic Packet Classi
 2007/0143847    A1*     6/2007    Kraemer et al.                    T26/23    fication.”     http://mcrae.homeunix.net/paperspacket class/index.
 2008/0069093    A1      3f2008    Maestas et al. ...............   370,389    html.
                  OTHER PUBLICATIONS                                           McRae, Andrew. “High Speed Packet Classification.” http://mcrae.
                                                                               homeunix.net/paperspacket class/html/packet classify files/
Srinivasan et al. “Fast and Scalable Layer Four Switching.” Proceed            Slide0003.htm.
ings Of ACM SIGCOMM 98. pp. 191-202. Sep. 1998.                                Venkatachary, Srinivasan. “Fast and Efficient Internet Lookups.”
Lakshman et al. “High Speed Policy-based Packet Forwarding Using               Dissertation, Jun. 29, 1999.
Efficient Multi-Dimensional Range Matching.” Proceedings of
SIGCOMM 98. pp. 203-214. 1998.                                                 * cited by examiner
  Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 4 of 25 PageID# 10


U.S. Patent        Oct. 27, 2015       Sheet 1 of 13              US 9,172,629 B1




                              EXT-E RNA U
                              N6TWO 2 a.                      O

                        N--



                                                       O3




                                   F &{ w A LU           O




                                                       ! )2




                                                                      l
     NTERNAL                                                      M
       his                                                          A -
                                                                  SEgvek
       66
                                     FIG. I.                       wrassw-s-s
  Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 5 of 25 PageID# 11


U.S. Patent         Oct. 27, 2015       Sheet 2 of 13         US 9,172,629 B1




                                                             41 ZOO



                                                             2Of




                                    ROutre R-           22



          ---           --- -
   NTEK NAL           Ne RNA All-         g      e       b     MP
     OS         4
   HoS                   CST                                  SERVe R2'-
  - -                 --------orn
    2Ob
                                      F6. 2.                 ----------a-----
  Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 6 of 25 PageID# 12


U.S. Patent        Oct. 27, 2015       Sheet 3 of 13               US 9,172,629 B1




                                                                        3 do
                                   EXTERNAL
                                      --OST      2O2




                                   Ex TeRNAL
                                   NetwoRk                    30




                                   SEC fall Tf
                                   MODULE




                                                       3) &




      NTERNPL
        OS1

         J
       38&
                         oS

                                                                   ---
                                                                   MA




                                      F6, 3
  Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 7 of 25 PageID# 13


U.S. Patent         Oct. 27, 2015              Sheet 4 of 13           US 9,172,629 B1




            ReCe We
            PAcke
                                          t 32                 /

         APPuy SECURITy
         Poul Cy To                      l p
          PA cc 6
                      sweswax4xhalasaw




                                                                  AP Ply
                                                               APPRDPR. Ate
                                                                Stou RTy
                                                                RESPONSE



       Root NATONA
       DES   Pfeet, Toulos
  Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 8 of 25 PageID# 14


U.S. Patent        Oct. 27, 2015       Sheet 5 of 13            US 9,172,629 B1




     EXTERNA
        dST      6o2.
                                                           -   Soo

                                                       Z
      EXTERNAU
     NTwd2)<-           so

                                                       ad3
                           LPSEC               DoS
                          its    - Fill-Tek-> CE2k
                                                                V
                         9THER...
                        SECUR) ty <-YYE,--
                                    f LTER Av
                                           A <-TPs
                                                IP g




                    N16&n At
                        OS 1
                                                                          5 D




                                   FI 6, 5
  Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 9 of 25 PageID# 15


U.S. Patent          Oct. 27, 2015    Sheet 6 of 13            US 9,172,629 B1




                                      LOOK-AP
                                      TFEL6-g         (a) 2.

             (a 4.

     GUOBA U                          COMM on
  CLASS if CATION                    CLASS Fe R
     TA3ue




                                                                   NODe




                                                                    is
                                                                    Nd De
                                                                    A 3Le




                                      Go O2 -
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 10 of 25 PageID# 16


U.S. Patent         Oct. 27, 2015   Sheet 7 of 13       US 9,172,629 B1




       CLASSIFICATION                                             t
           N DEX        R. R. R3 Ry Rs R.                         Rn
7 O2                    ooo e-o->d
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 11 of 25 PageID# 17


U.S. Patent            Oct. 27, 2015    Sheet 8 of 13        US 9,172,629 B1




   O2 -- Repaid PACKET INFORMf T &N



         COMFA ee PACKET IN forMA on
   80/   W T- 6Ne of MO2e ROU-6S
         Thar De Pine Networe K
         ge cu?2 (ty PCL of To De NT)
         M A-C - ess


                                                                 8og
                       CASst f S
                catten index Fors                       CKefA Te New
            6, 2dyu) P O- MFTC - N 6,   N               6NYRy/TNoex
          ROuES axSTS N 6UOBAU                           N. Guo 3. A
              Cufassification           -               CASS) - CP teN
                   TA Ble 2 -                           TA Bue




          WR Tet Clf, SS Pilch: la PN
          in Dex INTO Pficer
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 12 of 25 PageID# 18


U.S. Patent        Oct. 27, 2015    Sheet 9 of 13       US 9,172,629 B1




       CLASS FCAT&N
           INA D6X. li         2 - 2-3 2-4    2s 2d             2-ru
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 13 of 25 PageID# 19


U.S. Patent           Oct. 27, 2015     Sheet 10 of 13        US 9,172,629 B1



                      STAf2-T


                                                                do CD
    OO2       Rece We PPC Ye T                           41

                                                              dO (2
            \OO                                               ---

                       WAl-O 2                            PACET




              De 2-M i Ne
              KCC.6 v My 6, NODE
              POL Cy Ense D AT
              Lern's T N PhipT ON
     Foog     The CLASS ficATSN
              ND EX Of Thfe
              Phare T



                  PRO (e.g. S PACICeT




                                 Fé, ) O
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 14 of 25 PageID# 20


U.S. Patent        Oct. 27, 2015   Sheet 11 of 13        US 9,172,629 B1




                               COMW on
                             NoRMAT on              O2
                              Repository
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 15 of 25 PageID# 21


U.S. Patent           Oct. 27, 2015      Sheet 12 of 13            US 9,172,629 B1




                                                                  l2OO



   De Te RMA Ine INFORMATION
   A 55oCIATED W - The
   PACET - A S NEED6D TO
   P&OC eSS -e PA CYet



            N E E DED
       in 22 MA on                                 EXT ACT infop MAT2N
    S Toled N CoMM > N                              f2-dM PA Cre
         Lo Ú.P.   only ,     G




   RETR 6Ve NFO2MATON
   F2 oM CoM Men OC-P7 or

                                                          1STORE IN
                                                            CoNA M D N 7
                                                            UOCA TY on



                                                          Sio 2E IN COM IV or
                                                          LO CFAAON
                                                     ro-7-
                                                                  |2 |
                                      F & 2
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 16 of 25 PageID# 22


U.S. Patent         Oct. 27, 2015   Sheet 13 of 13          US 9,172,629 B1




                                                     3 OO



          CPS bid PT ov
          DEcky                     F LTER           Den
                                                     SEV ACle OF




                COMMON
               NPO 2 MATION

                                               S.SECup)
                                                  OT- e.g.
                                                 -
                                      ---
                4
           ROUT6     PA cle T
           UOOZu? -> Poeur R D N14




                              F 6, 3
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 17 of 25 PageID# 23


                                                     US 9,172,629 B1
                              1.                                                                       2
                CLASSIFYING PACKETS                                    program instructions are sent over optical or electronic com
                                                                       munication links. In this specification, these implementa
           BACKGROUND OF THE INVENTION                                 tions, or any other form that the invention may take, may be
                                                                       referred to as techniques. A component such as a processor or
   In typical gateway configurations, a packet is classified at   5    a memory described as being configured to perform a task
each gateway node in order to determine the node policy to             includes both a general component that is temporarily con
apply to the packet at each node. The same or a similar set of         figured to perform the task at a given time or a specific
information is extracted from a packet to classify a packet at         component that is manufactured to perform the task. In gen
each node, and the packet may be classified with respect to            eral, the order of the steps of disclosed processes may be
Some of the same rules or policies at multiple nodes. Thus,       10   altered within the scope of the invention.
repeatedly classifying a packet at each gateway node results              A detailed description of one or more embodiments of the
in redundant processing. It would be useful to eliminate Such          invention is provided below along with accompanying figures
processing inefficiencies.                                             that illustrate the principles of the invention. The invention is
   Thus, there is a need for a manner to classify a packet for         described in connection with such embodiments, but the
multiple nodes in a single pass.                                  15   invention is not limited to any embodiment. The scope of the
                                                                       invention is limited only by the claims and the invention
         BRIEF DESCRIPTION OF THE DRAWINGS                             encompasses numerous alternatives, modifications and
                                                                       equivalents. Numerous specific details are set forth in the
  Various embodiments of the invention are disclosed in the            following description in order to provide a thorough under
following detailed description and the accompanying draw               standing of the invention. These details are provided for the
ings.                                                                  purpose of example and the invention may be practiced
   FIG. 1 illustrates an example of a typical network environ          according to the claims without some or all of these specific
ment in which data packets are transmitted from an external            details. For the purpose of clarity, technical material that is
network into a secured internal network.                               known in the technical fields related to the invention has not
  FIG. 2 illustrates another example of a typical network         25   been described in detail so that the invention is not unneces
environment in which data packets are transmitted from an              sarily obscured.
external network into a secured internal network.                         Classifying packets is disclosed. In some embodiments, a
   FIG.3 illustrates an embodiment of a network environment            packet can be classified once for a plurality of nodes. The
in which data packets entering a secured internal network              classification of a packet can be used at a receiving node to
from an external network are validated before being subjected     30   determine the receiving node policy for the packet. In some
to any routing operations.                                             embodiments, the classification of a packet is specified by a
   FIG. 4 illustrates an embodiment of a process for securely          classification index associated with the packet. In some
routing a packet from an external network into an internal             embodiments, the receiving node policy for the packet can be
network.                                                               determined by performing a lookup in a data structure asso
  FIG.5 illustrates an embodiment of a network environment        35   ciated with the receiving node based at least in part on the
in which data packets from an external host are forwarded to           classification index of the packet. In some embodiments, the
an internal host in a secured internal network by a unified            classification of the packet is sufficient to specify not only the
services gateway at the boundary of the secured internal net           receiving node policy but also a plurality of policies of a
work.                                                                  plurality of nodes.
  FIG. 6 illustrates an embodiment of a manner in which a         40      FIG. 1 illustrates an example of a typical network environ
packet may be globally classified for multiple nodes in a              ment in which data packets are transmitted from an external
single pass.                                                           network into a secured internal network. In network environ
   FIG. 7 illustrates an embodiment of a global classification         ment 100, packets are transmitted from an external host 102
table.                                                                 over an external network 104 to an internal host, such as
  FIG. 8 illustrates an embodiment of a process for classify      45   internal host 106, in a secured internal network. The boundary
ing a packet.                                                          of the secured internal network is defined by router 108.
  FIG. 9 illustrates an embodiment of a node table.                    Router 108 performs routing operations on the packets
  FIG. 10 illustrates an embodiment of a process for process           received via external network 104 such as route lookup and
ing a packet at a node.                                                packet forwarding and Subsequently transmits the packets to
  FIG. 11 illustrates an embodiment of a manner in which          50   firewall 110. Firewall 110 includes security services that
multiple nodes may share information needed to process a               check the validity of the received packets and includes nodes
packet and/or flow.                                                    such as IPSEC decryption, filtering, Denial of Service (DoS)
   FIG. 12 illustrates an embodiment of a process for obtain           check, Network Address Translation (NAT), etc. As shown in
ing information associated with a packet that is used to pro           the example of FIG. 1, the packets are further validated by an
cess the packet at a node.                                        55   Intrusion Detection System (IDS)/Intrusion Prevention Sys
  FIG. 13 illustrates an embodiment of a unified services              tem (IPS) 112 before being forwarded to a destination, such
gateway in which an incoming packet is classified a single             as internal host 106 or mail server 114. At each internal
time, information associated with the packet is centrally              network endpoint, such as internal host 106 or mail server
stored, and the packet is checked for security before being            114, the packets may be further validated by an Anti-Virus
routed to its destination.                                        60   (AV) node.
                                                                          In the configuration depicted in FIG. 1, packets are first
                DETAILED DESCRIPTION                                   processed by router 108 and then subjected to validation by
                                                                       security devices such as firewall 110, IDS/IPS 112, AV nodes
  The invention can be implemented in numerous ways,                   at internal network endpoints, etc. However, Such a routing
including as a process, an apparatus, a system, a composition     65   before security configuration is not optimal if a packet or a
of matter, a computer readable medium Such as a computer               flow (e.g., a session) is found to be a threator a potential threat
readable storage medium or a computer network wherein                  by any security node through which it is processed and is not
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 18 of 25 PageID# 24


                                                       US 9,172,629 B1
                               3                                                                          4
routed to its intended destination but instead is subjected to an        entering the secured internal network are first processed by
appropriate security response. In Such an event, the initial             security module 308 at the boundary of the internal network.
processing performed by router 108 is unnecessary. If a                  Security services associated with a firewall, intrusion detec
packet or flow is found to be a potential security threat at an          tion and/or prevention system, anti-virus, etc., may be inte
AV node at an internal network endpoint, the processing by               grated into security module 308. For example, security mod
router 108 as well as the actual routing or forwarding of the            ule 308 may include one or more security nodes such as
packet or flow within the internal network to its destination is         IPSEC decryption, ACLs, filtering, DoS check, IDS/IPS, con
unnecessary and can be eliminated.                                       tent filtering, AV, NAT, Quality of Service (QoS). Protocol
   FIG. 2 illustrates another example of a typical network               Anomaly Detection (PAD), signature matching, state
environment in which data packets are transmitted from an           10   machine, etc. Although in the given example security module
external network into a secured internal network. In network             308 is depicted as a single device, in some embodiments,
environment 200, packets are transmitted from an external                security module 308 may include multiple devices. The vari
host 202 over an external network 204 to an internal host,               ous security nodes comprising security module 308 may seri
such as internal host 206, in a secured internal network. The            ally process incoming data packets or flows and/or may at
boundary of the secured internal network is defined by Wide         15   least in part operate in parallel. If it is determined that a packet
Area Network (WAN) access router 208. WAN access router                  or flow corresponds to an attack, intrusion, exploit, virus,
208 performs initial routing operations on the packets                   Vulnerability, etc., the packet or flow may not be forwarded to
received via external network 204. Access Control Lists                  its intended destination and may instead be subjected to an
(ACL) on WAN access router 208 may be enabled to provide                 appropriate security response based upon the ingress security
a first level security check on the incoming data packets. From          policy of the internal network. For example, the detection of
WAN access router 208, packets are transmitted to security               a malicious, anomalous, or Suspicious packet or flow by at
module 210. Security services associated with a firewall,                least one node of security module 308 may result in the packet
IDS/IPS, content filter, AV, etc., are integrated in security            or flow being dropped, blocked, logged, etc., and/or an alert
module 210. Once a packet or flow has been processed and                 may be generated to an administrator and/or to the intended
validated by the various security nodes comprising security         25   destination.
module 210, it is transmitted to core router 212 which per                 Packets that are verified as harmless by security module
forms routing operations, such as route lookup and packet                308 are forwarded to router 310. Router 310 performs routing
forwarding, so that the packet or flow can be forwarded to its           operations such as route lookup and packet forwarding that
destination within the internal network, Such as internal host           enable the routing of a packet or flow to its intended destina
206 or mail server 214. Although in the given example secu          30   tion, such as internal host 306 or mail server 312. In some
rity module 210 and core router 212 are illustrated separately,          embodiments, a packet or flow that is found to be potentially
they may both be a part of a single, integrated device.                  malicious, anomalous, and/or suspicious by security module
   In the configuration of FIG. 2, all security services, includ         308 is forwarded to router 310. In such a case, for example,
ing AV, are applied to a packet or flow when it is processed by          the malicious, anomalous, and/or Suspicious content may be
security module 210 before any routing operations are per           35   removed and the remaining portion of the packet or flow may
formed on the packet or flow by core router 212. Although                be transmitted to its intended destination, possibly accompa
processing by core router 212 can be avoided if a packet or              nied by a notification of the removed content; the packet or
flow is found to be associated with a potential security threat          flow may not be forwarded to its intended destination but
by any security node of security module 210, the configura               instead to a prescribed destination in the internal network that
tion of FIG. 2 is still not optimal because security module 210     40   is associated with handling and analyzing security events, etc.
lacks an interface to external network 204. The hardware                    In the example of FIG. 3, routing operations associated
architecture of Such a device typically includes an ethernet             with routing a packet to its intended destination are performed
interface and, therefore, requires an edge router, such as WAN           only once and after the packet has been validated. The con
access router 208, to interface with an external network. Irre           figuration of FIG. 3 eliminates unnecessary processing of
spective of the hardware architecture, the software architec        45   packets. For example, if a packet or flow is found to be a
ture of such a device is typically configured to perform rout            potential threat, routing operations associated with routing
ing before security. Therefore, in the configuration of FIG. 2,          the packet to its intended destination may not be performed on
routing operations such as route lookup and packet forward               the packet or flow at all. In the example shown, security
ing are performed twice—at access router 208 and at core                 module 308 includes a WAN interface and as a result directly
router 212.                                                         50   connects to external network 304 without requiring an access
   As discussed with respect to FIG. 1 and FIG. 2, typical               router. Although in the given example, security module 308
routing and security configurations do not optimally process             and router 310 are shown separately, in some embodiments,
data packets and/or flows entering a secured internal network.           security module 308 and router 310 are part of a single,
Such sub-optimal routing and security configurations resultat            integrated device. In some embodiments, the nodes compris
least in part from legacy issues associated with the evolution      55   ing security module 308 and/or router 310 can be arranged in
of gateway devices. In order to optimally utilize resources, it          any order. In some embodiments, a common syntax
is useful to first check the validity of data packets entering a         employed by the security and routing nodes enables flexibil
secured network before routing valid packets so that routing             ity in the arrangement or ordering of the nodes.
operations are not unnecessarily and/or redundantly per                     The configuration of FIG.3 enables security services to be
formed, such as in the configurations of FIG. 1 and FIG. 2.         60   applied at the optimal data path points and facilitates the
  FIG.3 illustrates an embodiment of a network environment               elimination of unnecessary and/or redundant processing. For
in which data packets entering a secured internal network                example, the unnecessary routing of malicious, anomalous,
from an external network are validated before being subjected            and/or suspicious data packets or flows by router 108 of FIG.
to any routing operations. In network environment 300, pack              1 and WAN access router 208 of FIG. 2 as well as the redun
ets are transmitted from an external host 302 over an external      65   dant routing of incoming data packets or flows by WAN
network 304, such as the Internet, to an internal host, such as          access router 208 can be eliminated by the configuration of
internal host 306, in a secured internal network. Packets                FIG. 3. In some embodiments, the configuration of FIG. 3
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 19 of 25 PageID# 25


                                                       US 9,172,629 B1
                              5                                                                           6
offers increased automation. For example, if in network envi              as the Internet, to an internal host, such as internal host 506, in
ronment 200 of FIG. 2, a DoS attack is initiated against the              a secured internal network. Packets entering the internal net
secured internal network, the DoS attack will not be detected             work are processed by unified services gateway 508 at the
until the affected packets are processed by a DoS attack                  boundary of the internal network. In some embodiments,
detection node in security module 210. Data packets associ                unified services gateway 508 includes security module 308
ated with the attack continue to be processed by WAN access               and router 310 of FIG. 3. Although in the given example
router 208 until a network operator is able to issue a command            unified services gateway 508 is illustrated as a single device,
to WAN access router 208 to drop the packets associated with              in some embodiments, unified services gateway 508 may be
the DoS attack so that further processing resources associated            comprised of multiple devices. Unified services gateway 508
with the WAN access router are not consumed. However, if a           10   includes nodes associated with a firewall, IDS/IPS, AV, con
DoS attack is initiated against the secured internal network in           tent filter, router, etc. In the given example, unified services
network environment 300 of FIG. 3, the packets associated                 gateway 508 specifically includes nodes for IPSEC decryp
with the attack may be automatically dropped by the DoS                   tion, filtering (e.g., via an ACL), DoS check, IDS/IPS, AV,
attack detection node in security module 308 and do not                   web (content) filter, other security node(s) (e.g., QoS), NAT,
consume any resources associated with routing. The process           15   route lookup, and packet forwarding. The nodes in unified
ing of the attack packets may be completely automated since               services gateway 508 may be arranged in any order and may
operator intervention may not be necessary to halt the routing            include other nodes in addition to or instead of some of the
ofpackets associated with the attack because the packets may              nodes depicted in FIG. 5 and/or may exclude some of the
never reach any routing nodes. In some embodiments, in the                nodes depicted in FIG. 5. In the example of FIG. 5, the nodes
configuration of FIG. 3, one or more security services are                are arranged so that incoming packets are first validated
bypassed. For example, data packets or flows from an external             before being routed to their destination, such as to internal
network entering the internal network through a WAN inter                 host 506, mail server 510, etc., in the internal network. A
face may be subjected to a complete ingress security policy.              unified services gateway, Such as unified services gateway
However, data packets or flows coming from an ethernet                    508 of FIG. 5, enables security and routing nodes to be built
interface from a trusted Zone may be at least partially              25   on a unified platform. Such a unified platform may provide an
exempted from the ingress security policy.                                improved ability to add, remove, and/or update one or more
   FIG. 4 illustrates an embodiment of a process for securely             nodes in a gateway device. For example, platform APIs may
routing a packet from an external network into an internal                be available for third parties to update or remove existing
network. At 402 of process 400, a packet is received, for                 nodes and/or to add new nodes that have been independently
example, from an external network Such as the Internet. At           30   developed and validated before integration into the gateway
404, an ingress security policy is applied to the packet                  device.
received at 402. The security policy may be implemented by                   In some embodiments, the nodes of a gateway, such as
one or more nodes such as IPSEC decryption, ACL, filtering,               unified services gateway 508 of FIG. 5, employ a common,
DoS check, IDS/IPS, content filtering, AV, NAT, PAD, signa                extensible syntax to define a common classification of pack
ture matching, state machine, QoS, etc. At 406, it is deter          35   ets. A packet may be classified, for example, in order to
mined if the packet has been validated as secure by all appli             facilitate selected processing on the packet at a node based on
cable security nodes through which it is processed at 404. If it          an ingress network security policy. A network security policy
is determined at 406 that the packet is valid, the packet is              may be defined by a set of one or more rules or policies. A rule
routed to its destination at 408, and process 400 ends. Routing           or policy may be defined by a basic packet matching specifi
the packet to its destination at 408 may include routing opera       40   cation. A rule or policy definition may be based on packet
tions such as route lookup and packet forwarding. If it is                parameters such as protocol, Source address, destination
determined at 406 that the packet is not valid, an appropriate            address, source port, destination port, Source interface, des
security response is applied to the packet at 410, and process            tination interface, etc., and/or one or more lists of such param
400 ends. For example, depending on the ingress security                  eters. Moreover, a rule or policy definition may include a set
policy specifications, the packet may be blocked, dropped,           45   of one or more rules or policies. In some embodiments, the
logged for future reference or analysis, etc. In some embodi              classification of a packet is based at least in part on the group
ments, an alert or notification may be generated to an admin              of rules that the packet matches or satisfies. For example, a
istrator and/or the intended destination of the packet at 410.            packet may be compared against one or more rules in the set
   In some embodiments, process 400 is executed on a per                  of rules defining an ingress network security policy, and the
flow or per session basis. In some embodiments, an appropri          50   packets classification may be based at least in part on the
ate security response is applied to the packets of a flow that are        rules that the packet matches or satisfies.
determined to be malicious, anomalous, and/or Suspicious,                    Typically, a packet is classified multiple times as it is pro
but valid packets of the flow are routed to their destination. In         cessed by various gateway nodes. When a packet is locally
Some embodiments, an appropriate security response is                     classified at each node, it is possible to customize the classi
applied to an entire flow if any or at least a prescribed number     55   fication of a packet with respect to the functionality of each
ofpackets are determined to be malicious, anomalous, and/or               node. For example, if the processing or actions associated
Suspicious. In some embodiments, the security policy of 404               with a node are only affected by a subset of rules that define
and/or the appropriate security response at 410 are applied to            a complete network security policy, a packet can be classified
a packet or a flow by one or more nodes of security module                with respect to only such a subset of rules. However, since
308 of FIG. 3. In some embodiments, the packet or flow is            60   packet classification at each node is generally based at least
routed at 408 by router 310 of FIG.3.                                     on Some of the same set of information associated with a
  FIG.5 illustrates an embodiment of a network environment                packet, Such as the Source address, destination address,
in which data packets from an external host are forwarded to              Source port, destination port, protocol, etc., and since the
an internal host in a secured internal network by a unified               packet may be compared against at least Some of the same
services gateway at the boundary of the secured internal net         65   rules or policies at multiple nodes, repeatedly classifying a
work. In network environment 500, packets are transmitted                 packet as it passes through the various nodes in the node graph
from an external host 502 over an external network 504, such              of a gateway results in unnecessary processing. It is therefore
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 20 of 25 PageID# 26


                                                       US 9,172,629 B1
                              7                                                                         8
useful to separate the classification of a packet from the                performed by a node on different types of packets received by
actions at a node by globally classifying a packet for all or at          the node and may be stored in an appropriate data structure at
least a Subset of nodes in a gateway in a single pass. Classi             each node. As depicted in the given example, each node in the
fication can be performed once for a particular packet, and               set of nodes 602 includes a node-specific table, such as node
each node can use the classification result to determine a                table 616 of node 606. A node table lookup may be performed
node-specific action for the packet.                                      at a node to determine the actions or processing to be per
   Although packet classification with respect to an ingress              formed on a particular type of packet received at the node. In
network security policy may be described, packets may be                  Some embodiments, a node table includes a specific node
similarly classified with respect to any network policy or a              action for each classification index in global classification
Subset thereof. Although single pass classification of a packet      10   table 614. In some embodiments, a node table is indexed by a
in a unified services gateway configuration such as 508 of                classification index in one dimension and a node instance
FIG.5 may be described, a packet may be classified in a single            identifier in another dimension. In some embodiments, once
pass in any configuration, e.g., the gateway configurations of            a packet is classified, a corresponding node table lookup is
FIGS. 1-3. Although single pass classification of a packet may            Sufficient at each node to determine which actions or process
be described, a flow or session may likewise be classified in a      15   ing, if any, to perform on the packet at that node. Since the
single pass.                                                              packet classification is part of the packet, the packet does not
  FIG. 6 illustrates an embodiment of a manner in which a                 need to be repeatedly classified as it is processed by various
packet may be globally classified for multiple nodes in a                 nodes.
single pass. As shown in the given example, a set of nodes 602               FIG. 7 illustrates an embodiment of a global classification
employ a common classifier 604 to classify packets. In some               table. In some embodiments, table 700 corresponds to global
embodiments, the set of nodes 602 includes one or more                    classification table 614 of FIG. 6. Each row, such as row 702,
nodes in a unified services gateway, such as unified services             corresponds to a specific classification index. Although each
gateway 508 of FIG.5. In some embodiments, the nodes of set               classification index uniquely identifies a particular classifica
602 serially process a packet. For example, a data packet may             tion, the actual index value may be reused to uniquely identify
be received and processed by node 606 and then serially              25   another classification, e.g., when table 700 is recompiled. The
processed by at least some of the remaining nodes, such as                first column 704 corresponds to the classification index. Each
nodes 608 and 610. Alternatively, a data packet may be pro                classification index represents a unique classification out
cessed in any other appropriate manner or order by one or                 come and may be obtained by classifying a packet againstone
more nodes in the set of nodes 602.                                       or more rules associated with a network security policy.
   A node that receives a packet that has not already been           30   Although the classification index is depicted as an integer
classified sends the packet to common classifier 604 to clas              value in the given example, any appropriate value may be
sify the packet. Although in the given example common clas                used. Each of the restofthe columns of table 700 corresponds
sifier 604 is depicted as an external module, in some embodi              to a rule (R, R2, ..., R.) included, for example, in a network
ments, a node includes an instance of common classifier 604.              security policy. All or a subset of the rules included in a
Upon receiving a packet for classification, common classifier        35   network security policy may be included as columns in table
604 reads information associated with the packet, such as                 700. Each classification index identifies a unique subset of
from the packet header and/or body. Such information may                  one or more rules that need to be satisfied for that classifica
include, for example, protocol, Source address, destination               tion. In some embodiments, a boolean value is used to specify
address, source port, destination port, Source interface, des             a particular subset of rules. For example, a “1” may be entered
tination interface, etc. The packet information may be used by       40   into table 700 for a rule that needs to be satisfied for a par
common classifier 604 to determine which rules in the net                 ticular classification, and a “0” may be entered for a rule that
work security policy are satisfied or matched by the packet. In           is not satisfied for that classification. For instance, in the given
Some embodiments, packet information is compared with                     example, for a packet to have a classification index of “1”, the
lookup tables 612 associated with one or more rules of the                packet needs to match rules R. R. and Rs but not the rest of
network security policy. In some embodiments, the rules sat          45   the rules. In some embodiments, table 700 is a truth table.
isfied or matched by a packet define a single classification              Table 700 may be recompiled as new classification indices are
outcome. A set of unique classification outcomes may be                   generated; obsolete or unwanted classification indices are
stored and/or indexed in a table. In the given example, a set of          removed; rules are added, modified, and/or deleted; nodes
unique classification outcomes are stored and indexed in glo              using the classifications are added to and/or removed from a
bal classification table 614. Each indexed entry in global           50   node graph; an overflow in the allocation of classification
classification table 614 specifies a set of one or more rules that        indices occurs; a request for recompilation is received from a
need to be satisfied to have that unique classification. In some          node (e.g., during node initialization); etc. In some embodi
embodiments, global classification table 614 is part of a set of          ments, when a global classification table such as table 700 or
one or more global classification tables. Common classifier               614 of FIG. 6 is updated or recompiled, one or more node
604 determines whether a packet to be classified satisfies an        55   tables, such as node table 616 of FIG. 6, are also recompiled
existing classification in global classification table 614. If the        so that the classification indices and/or sets of matching rules
packet does not satisfy any existing classification in global             for each classification index in the node tables are synchro
classification table 614, a new index/classification entry is             nous with those in the global classification table.
created in global classification table 614 for the packet. In                Since recompilation of a global classification table and
Some embodiments, once a packets unique classification has           60   corresponding node tables may require considerable CPU
been determined, the classification index associated with that            time, in Some embodiments, multiple instances of tables may
classification is attached to the packet. In some embodiments,            be employed. For example, two sets of table instances may be
the classification index is written into the packet context. In           used, so that one set can be used for packet matching and
Some embodiments, the classification index is written into the            processing, and another set can be used for recompilation.
packet header.                                                       65   Each set can be uniquely identified by a set number. In some
  The node-specific security policy of each node may be                   embodiments, at any given time, a single set of table instances
defined at least in part by the actions or processing to be               is active. In some embodiments, a common classifier, such as
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 21 of 25 PageID# 27


                                                        US 9,172,629 B1
                                                                                                          10
common classifier 604 of FIG. 6, selects a set as the active set           comes may vary widely, for example, from a few to poten
and communicates the set number of the active set to the                   tially many millions. The number of unique outcomes may be
various nodes, such as nodes 602 of FIG. 6, processing a                   based at least in part on factors such as the number and/or
packet so that the corresponding instances of the private node             complexity of rules defining a policy, the packet header and/
tables associated with the active set are employed when pro                or context values being classified, the nature of packet traffic,
cessing the packet at the nodes.                                           etc. For example, it is possible to have a very large set of rules
   FIG. 8 illustrates an embodiment of a process for classify              but still have a very small number of outcomes. Likewise, it is
ing a packet. In some embodiments, process 800 is employed                 possible to have a small set of rules but a large number of
by common classifier 604 of FIG. 6. At 802, information                    OutCOmeS.
associated with a packet that is needed for classification is         10      In some embodiments, once a packet has been classified,
read. Information may be read from the packet header and/or                e.g., by the first node through which it is processed, other
context. The packet information read at 802 may include, for               nodes use the same classification index as long as the classi
example, one or more of source address, destination address,               fication index is valid. A node uses the classification index to
Source port, destination port, Source interface, destination               lookup in a private data structure, such as node table 616 of
interface, protocol, etc. At 804, the packet information read at      15   FIG. 6, a mapping of the classification index to an action that
802 is compared against one or more rules that define a                    is meaningful to that particular node. In some embodiments,
network security policy to identify matches. In some embodi                multiple instances of a particular node may exist, each of
ments, lookup tables such as lookup tables 612 of FIG. 6 are               which may perform an instance specific action for a given
used to determine which rules are matched or satisfied by the              classification index. For example, for a filter node processing
packet. At 806, it is determined whether a classification index            a packet, the action associated with each classification index
associated with the group of matching rules exists in a global             may depend on the filter instance processing the packet. Thus,
classification table such as global classification table 614 of            in some embodiments, the private date structure of a node
FIG. 6 or 700 of FIG. 7. If it is determined at 806 that a                 comprises a two dimensional table, with one dimension cor
classification index associated with the group of matching                 responding to the classification index and the other dimension
rules does not exist, a new classification index/entry is created     25   corresponding to the node instance.
in the global classification table for the group of matching                 FIG. 9 illustrates an embodiment of a node table. In some
rules at 808. In some embodiments, when a global classifica                embodiments, table 900 corresponds to node table 616 of
tion table is updated such as at 808, one or more node tables,             FIG. 6. As illustrated, each row, such as row 902, corresponds
such as node table 616 of FIG. 6, are recompiled so that they              to a specific classification index. In some embodiments, table
remain synchronous with the global classification table. If it is     30   900 includes all of the classification indices defined in a
determined at 806 that a classification index associated with              corresponding global classification table. Such as global clas
the group of matching rules exists or upon generating a new                sification table 614 of FIG. 6 or 700 of FIG. 7. In Some
classification index for the group of matching rules at 808, the           embodiments, table 900 includes a subset of the classification
classification index corresponding to the group of matching                indices defined in a corresponding global classification table.
rules is written into the packet at 810, and process 800 ends.        35   The first column 904 corresponds to the classification index.
The classification index may be written into the packet header             Each of the rest of the columns, such as column 906, corre
and/or context.                                                            sponds to a node instance (i.e. i. i2. . . . . i.). Each cell of the
  In some embodiments, the classification index is valid for               node table includes an action that defines the manner in which
the life of the packet processing for a packet, e.g., for the              a node instance is to process a packet. For example, for a filter
duration of the entire node graph processing. However, if a           40   node, possible actions may include “permit' and “deny'. In
packet is queued or sidelined at any point, its classification             Some embodiments, a cell of a node table includes an array of
index may no longer be valid. For example, if at any stage                 one or more pointers to one or more counters associated with
packet header values are modified and/or a key portion of the              the rules of a network security policy. In some embodiments,
packet context that is used in the packet classification is                for each rule that is matched by a packet, an associated
modified, the classification index of the packet may no longer        45   counter is incremented. It may be useful to keep track of Such
be valid. In some embodiments, when one or more packet                     counter values as part of the statistics associated with a gate
header and/or context values used for classification are                   way and may affect the manner in which a security policy is
altered, the current classification index of the packet, if any, is        implemented. In some embodiments, a node table Such as
invalidated, and a new classification of the packet may need to            table 900 is recompiled or updated whenever a corresponding
be performed for further processing of the packet. In some            50   global classification table is recompiled.
embodiments, the validity of a classification index of a packet               In the example of FIG. 9, a node table lookup is a node
is managed via a “classification index valid’ bit of the packet.           instance specific result. The classification index for the
Such as bit may be a part of the packet header, packet context             lookup is provided by the packet being processed. The node
flags field, etc. For example, if the classification index valid           instance number may be provided by the node instance pro
bit is set, the classification index associated with the packet       55   cessing the packet. For example, an instance of a filter node
may be considered to be valid and may be used by a node                    may have an associated filter index or instance number as part
processing the packet. However, if the classification index                of its private node data, and this value may be used for lookup
valid bit is clear, the classification index associated with the           in a common filter node table (i.e. a table used by all filter
packet may be considered to be invalid or obsolete, and the                instances) such as table 900 of FIG. 9. Similarly, an instance
packet may need to be reclassified. In some embodiments,              60   of a QoS node in a node graph could include a policy index
whenever a packet is classified, the valid bit is set. In some             indicating which policy it is associated with, and that policy
embodiments, 810 of FIG. 8 includes setting the valid bit.                 index could be used in conjunction with the classification
  In some embodiments, a classification index is allocated                 index to obtain the QoS parameters (e.g., priority, bandwidth,
when a new unique outcome of a classification lookup is                    etc.) required by that particular QoS instance for a given
discovered. However, a new classification outcome may not             65   classification index. In some embodiments, a node index or
occur for every packet, for every flow, or even for every new              instance number is not needed for lookup because, for
packet IP address encountered. The number of unique out                    example, only one instance of the node exists. In some
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 22 of 25 PageID# 28


                                                         US 9,172,629 B1
                                11                                                                           12
embodiments, a node index or instance number is not needed                  tions of FIGS. 1-3. Although single pass classification and
because a node instance has its own table and does not share                inspection of a packet may be described, a packet may be
a common table with other node instances.                                   inspected for information in a single pass although it is not
   FIG. 10 illustrates an embodiment of a process for process               classified in a single pass. Likewise, a packet may be classi
ing a packet at a node. In some embodiments, process 1000 is                fied in a single pass without being inspected in a single pass.
employed by a node such as node 606 of FIG. 6. At 1002, a                   Although single pass inspection of a packet may be described,
packet is received by a node. For example, the packet may be                a flow or session may be likewise inspected in a single pass.
received by the node directly from an external network such                 For example, information that is common to an entire flow or
as 104,204,304, and 504 of FIGS. 1,2,3, and5, respectively:                 session may be determined or extracted only once and cen
from another node in a node graph; from a host within an               10   trally stored so that it is available to the nodes processing the
internal network; etc. At 1004, it is determined if the classi              flow or session.
fication index of the packet received at 1002 is valid. In some               FIG. 11 illustrates an embodiment of a manner in which
embodiments, the classification index of a packet is valid if an            multiple nodes may share information needed to process a
associated classification index valid bit is set. If it is deter            packet and/or flow. As shown in the given example, a common
mined at 1004 that no valid classification index exists, the           15   information repository 1102 is globally accessible by a set of
packet is classified at 1006. In some embodiments, it is deter              nodes 1104. In some embodiments, the common information
mined at 1004 that no valid classification index exists for the             repository comprises a firewall session table. In some
packet if an associated classification index valid bit is not set           embodiments, the set of nodes 1104 corresponds to the nodes
(i.e. it is clear). The classification index valid bit may be clear,        of a gateway, such as unified services gateway 508 of FIG. 5.
for instance, if the packet has never been classified or if at              In some embodiments, the set of nodes 1104 corresponds to
least one or more portions of the packet associated with                    set 602 of FIG. 6. The set of nodes 1104 may write informa
determining classification is altered after the packet was last             tion to and read information from common information
classified. In some embodiments, at 1006 the packet is sent to              repository 1102. The node that first extracts a piece of infor
a common classifier, such as common classifier 604 of FIG. 6,               mation from a packet and/or flow that may be useful for the
to be classified. In some embodiments, process 800 of FIG. 8           25   processing of the packet and/or flow at other nodes may store
is employed at 1006 to classify the packet. In some embodi                  the extracted information in common information repository
ments, when a packet is classified at 1006, the classification              1102. If subsequent nodes that process the packet and/or flow
index valid bit associated with the packet is set. If it is deter           need this information, they can access it from common infor
mined at 1004 that the classification index of the packet                   mation repository 1102 without having to extract the infor
received at 1002 is valid or if the packet is classified at 1006,      30   mation from the packet and/or flow again. Thus, the use of a
the receiving node policy for the packet is determined based                commonly shared storage location, Such as common infor
at least in part on the classification index of the packet at 1008.         mation repository 1102, allows the elimination of redundant
In Some embodiments, determining the receiving node policy                  packet processing, provides centralized data management,
includes looking up an action in a node table Such as node                  and improves over-all system performance.
table 616 of FIG. 6 or 900 of FIG.9 using at least the classi          35       The data associated with a packet and/or flow that is stored
fication index of the packet. In some embodiments, a node                   in common information repository 1102 may be purged when
instance identifier is also used in the node table lookup. At               it is no longer needed by any other node processing the packet
1010, the packet is processed by the receiving node based on                and/or flow. In some embodiments, the data associated with a
the node policy determined for the packet at 1008, and pro                  packet and/or flow that is stored in common information
cess 1000 ends. That is, the action looked up in an associated         40   repository 1102 is purged once the packet and/or flow has
node table is applied to the packet at 1010. In some embodi                 been processed by all nodes in a gateway. In some embodi
ments, process 1000 is employed by each node in the node                    ments, the data stored in common information repository
graph of a gateway that processes the packet.                               1102 is purged periodically or, for example, at the expiration
   When a packet is processed by a node of a gateway, infor                 of associated timers. In some embodiments, the data associ
mation or content associated with the packet that is needed by         45   ated with a particular session in common information reposi
the node to process the packet is read, extracted, and/or evalu             tory 1102 is purged once that session has been processed. In
ated at the node. Some of this information may also be needed               Some embodiments, some data, Such as packet and/or flow
by other gateway nodes that process the packet. Typically,                  statistics, are saved in common information repository 1102
each node individually inspects a packet for information                    or in another storage location even after the packet and/or
needed to process the packet. However, if the same or similar          50   flow has been completely processed by all nodes in a gateway.
information is needed at multiple nodes to process the packet,                  The URL of a packet may be needed by various nodes, such
inspecting the packet at each node for Such information                     as the IDS/IPS node, AV node, URL filter node, etc., during
results in redundant processing. The processing of a packet                 processing of the packet. Typically, each node that needs the
through the nodes of a gateway can be improved if at least the              URL extracts the URL from the packet header and normalizes
content or information read, extracted, and/or evaluated at a          55   the URL so that is can be compared against the node policy.
particular node that is also needed at other nodes is made                  The extraction and normalization of the URL of a packet at
globally available to the other nodes in the gateway. In some               each of a plurality of nodes results in redundant processing. It
embodiments, therefore, it is useful to inspect a packet for a              is useful, therefore, to centrally store the URL of a packet in
commonly needed piece of information in a single pass at a                  a shared storage location, such as common information
node and make this information available to other nodes in a           60   repository 1102, so that it is extracted and normalized only
gateway. Such information may be centrally stored and man                   once as the packet is processed by various nodes. The first
aged in a common session that is accessible to the gateway                  node that needs the normalized URL of a packet to process the
nodes.                                                                      packet extracts the URL from the packet header; normalizes
   Although single pass inspection of a packet in a unified                 it, for example, by converting it into hexadecimal form; and
services gateway configuration such as 508 of FIG.5 may be             65   stores the normalized URL in a globally accessible location,
described, a packet may be inspected for information in a                   Such as common information repository 1102, making it
single pass in any configuration, e.g., the gateway configura               available to Subsequent nodes that need to use it to process the
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 23 of 25 PageID# 29


                                                       US 9,172,629 B1
                           13                                                                          14
packet. In some embodiments, the stored URL is not normal                is employed by one or more nodes of unified services gateway
ized. In some embodiments, in the cases where the IDS/IPS                508 of FIG. 5. In some embodiments, process 1200 is
node employs Snort, Snort’s HTTP Inspect Preprocessor is                 employed by one or more nodes in set 602 of FIG. 6. In some
modified to check if the URL of a packet is already extracted            embodiments, process 1200 is employed by nodes 1104 of
and normalized in a shared storage location Such as common               FIG. 11. At 1202, a packet is received by a node. For example,
information repository 1102 to avoid redundantly performing              the packet may be received by a node directly from an exter
these operations. In some embodiments, in the cases where                nal network, such as 104, 204,304, and 504 of FIGS. 1, 2, 3,
the IDS/IPS node is the first node to need the URL of a packet           and 5, respectively; from another node in the node graph of a
to process the packet, Snort’s HTTP Inspect Preprocessor is              gateway; from a host within an internal network; etc. At 1204,
modified so that the URL extracted and normalized by Snort’s        10   information associated with the packet that is needed to pro
HTTP Inspect Preprocessor is stored in a shared storage loca             cess the packet is determined. The information associated
tion such as common information repository 1102 rather than              with the packet that is needed to process the packet that is
in a private session table.                                              determined at 1204 may include, for example, the (normal
   In some embodiments, it may be useful for Some nodes                  ized) URL of the packet, the reassembled TCP stream asso
such as IDS/IPS, PAD/SM (Protocol Anomaly Detection/                15   ciated with the packet, the current protocol state, statistics
State Machine), AV, etc., to be stream (i.e. flow) based rather          associated with the packet and/or its associated flow, etc. At
than packet based. For example, if an SMTP protocol state                1206, it is determined if the needed information is already
machine is packet based, it may not find the correct state if one        stored in a common location accessible by the node such as
command consists of multiple packets. Consider, for                      common information repository 1102 of FIG. 11. If it is
instance, that the first packet is “RCPT a1 (anetd.com,                  determined at 1206 that the needed information is stored in a
a2(anetd.com, and the second packet is “a3 (anetd.com\ran'.              common location, it is retrieved from the common location at
If the state machine is packet based, it would identify the first        1208, and process 1200 ends. If it is determined at 1206 that
packet as having the “RCPT state but would not find a                    the needed information is not already stored in a common
matching keyword for the second packet, generating a false               location, the needed information is extracted from the packet
protocol anomaly. However, if the state machine is stream           25   at 1210. At 1212, it is determined if the information extracted
based, it could call an API to assemble a data chunk until               at 1210 should be stored in the common location so that other
“ren' is collected, match keywords, and make a correct state             nodes can use it without having to individually extract it from
transition. During processing, multiple nodes may need a                 the packet. If it is determined at 1212 not to store the infor
stream associated with the same packet, and it may be desir              mation extracted at 1210 in the common location, process
able to collect and reassemble the stream only once in order to     30   1200 ends. In some embodiments, it is determined at 1212 not
avoid redundant processing. In some embodiments, there                   to globally store the information extracted at 1210 because
fore, it is useful to store reassembled TCP stream data in a             the information is not needed by other nodes. If it is deter
dedicated area, Such as common information repository 1102.              mined at 1212 to store the information extracted at 1210 in the
In some embodiments, the first time a stream is collected for            common location, the information is stored in the common
a particular packet, the packet context, for example, is marked     35   location at 1214, and process 1200 ends. In some embodi
to indicate to Subsequent nodes to directly access the reas              ments, it is determined at 1212 to globally store the informa
sembled stream from the common information repository                    tion extracted at 1210 because it is first determined for or
instead of repeating the same operations on the packet. In               extracted from the packet or associated flow at 1210 and may
Some embodiments, a count of the number of nodes that are                be useful to Subsequent nodes that process the packet and/or
using a particular stream may be maintained, and the stream         40   flow. In some embodiments, the common location is common
may be released only when the count becomes Zero. In some                information repository 1102 of FIG. 11. In some embodi
embodiments, the stream data may be released from memory                 ments, the common location is a master session table. In some
once a particular stream or flow has been processed by all               embodiments, process 1200 is performed on a per-flow or
nodes that are stream based, once the stream has been pro                per-session basis. That is, information that is common to a
cessed by all of the nodes of the gateway, once a timer asso        45   flow or session is globally stored in a common location that is
ciated with the maximum amount of time a stream is allowed               shared by a plurality of nodes. In some embodiments, infor
to be stored expires, etc. In some embodiments, a threshold              mation associated with a packet may be both retrieved from a
associated with the maximum size a stream is allowed to be               common location and extracted from the packet when the
accumulated to is set to safeguard against any particular                packet is processed at a node.
stream from occupying an excessive amount of memory.                50     FIG. 13 illustrates an embodiment of a unified services
   In some embodiments, a shared storage location Such as                gateway in which an incoming packet is classified a single
common information repository 1102 is used to store the                  time, information associated with the packet is centrally
current protocol state. At some nodes, the action to be per              stored, and the packet is checked for security before being
formed on a packet or stream is based at least in part on the            routed to its destination. In the given example, a packet enter
current protocol state of the stream. For example, the AV node      55   ing gateway 1300 is first decrypted and classified at an IPSEC
collects mail content and scans for viruses in the SMTP                  decryption node. The packet is classified just once at this first
DATA state but may ignore other SMTP states. At the PAD                  node for all services in gateway 1300, and an associated
node, the current state may be checked to determine if it is an          classification index is forwarded with the packet throughout
unexpected or unknown state.                                             gateway 1300. The packet is then processed by a filter node
   In some embodiments, a shared storage location Such as           60   that accepts or denies it. From the filter, the packet undergoes
common information repository 1102 is used to store the                  a denial of service check. As deep content security services
scanning State of the AV node, such as if it is currently col            Such as intrusion detection and prevention, web filtering, etc.,
lecting TCP stream data or if it is waiting for return data from         are performed, the gateway performs common processes Such
a scan engine.                                                           as URL extraction and normalization, reassembly of an asso
   FIG. 12 illustrates an embodiment of a process for obtain        65   ciated TCP stream, protocol state determination, etc., a single
ing information associated with a packet that is used to pro             time. Content from the security inspection is stored in com
cess the packet at a node. In some embodiments, process 1200             mon information repository 1302 and retrieved by follow-up
    Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 24 of 25 PageID# 30


                                                           US 9,172,629 B1
                              15                                                                             16
security services as needed. The gateway finally performs                     determine the node-specific policy of the receiving node com
routing and forwarding a single time and only when the                        prises using the classification index to look up the node
packet is deemed to be fully safe and legitimate. In alternative              specific policy of the receiving node in a data structure asso
embodiments, gateway 1300 may include a different combi                       ciated with the receiving node.
nation and/or arrangement of nodes, classification may be                        10. The method as recited in claim 1, further comprising
performed at one or more nodes other than or in addition to                   processing the packet based at least in part on the node
the first node, all or a different subset of nodes may have                   specific policy of the receiving node.
access to common information repository 1302, etc.                               11. The method as recited in claim 1, further comprising:
   Although the foregoing embodiments have been described                        modifying one or more of a packet header of the packet and
in Some detail for purposes of clarity of understanding, the             10
                                                                                    a context of the packet; and
invention is not limited to the details provided. There are                      invalidating the classification data of the packet.
many alternative ways of implementing the invention. The                         12. A method as recited in claim 11, wherein the invalidat
disclosed embodiments are illustrative and not restrictive.
  What is claimed is:                                                         ing the classification data of the packet comprises clearing a
   1. A method for processing a packet, comprising:                      15   classification index valid bit of the packet.
   determining if the packet is classified according to an                       13. The method as recited in claim 1, wherein the classifi
        attribute of a classification index, the classification index         cation data of the packet comprises a classification index,
        being a part of a set of one or more classification indices           wherein the classification data of the packet uniquely identi
        and said attribute includes a classification index valid              fies a set of one or more rules in a network security policy that
        bit; and                                                              the packet satisfies, and the classification index and the cor
  using, when the packet has been classified, the classifica                  responding set of one or more rules are included as an entry in
     tion data of the packet to determine a node-specific                     a global classification table.
     policy of the receiving node applicable to the packet,                      14. The method as recited in claim 13, wherein the global
     wherein a plurality of node-specific policies associated                 classification table comprises a truth table.
     with a plurality of nodes is specified using the classifi           25      15. The method as recited in claim 13, wherein the global
     cation data, the plurality of nodes including the receiv                 classification table is a part of a set of one or more global
     ing node, wherein at least two of the plurality of node                  classification tables.
     specific policies are different, and wherein the at least                   16. The method as recited in claim 1, wherein the packet is
     two node-specific policies are associated with respective                part of a flow and wherein the node-specific policy of the
     at least two different nodes of the plurality of nodes.             30
                                                                              receiving node is determined for the flow.
  2. The method as recited in claim 1, wherein the plurality of                  17. The method as recited in claim 1, wherein the plurality
nodes comprises nodes in a unified services gateway.                          of nodes includes one or more of an IPSEC decryption node,
   3. The method as recited in claim 1, wherein the determin
ing whether the packet is classified according to an attribute                an Access Control List (ACL) node, a filter node, a Denial-of
of a classification index comprises determining whether the              35   Service (DoS) attack checking node, a content filter node, an
classification index valid bit of the packet is set.                          intrusion detection node, an intrusion prevention node, an
   4. The method as recited in claim 1, wherein the classifi                  Anti-Virus (AV) node, a Network Address Translation (NAT)
cation data of the packet uniquely identifies a set of one or                 node, a Protocol Anomaly Detection (PAD) node, a signature
more rules in a network security policy that the packet satis                 matching node, a state machine node, and a Quality of Service
fies.                                                                    40   (QoS) node.
   5. The method as recited inclaim 4, wherein each rule in the                  18. A system for processing a packet, comprising:
set of one or more rules is based at least in part on one or more                a processor configured:
of a source address, a destination address, a source port, a                        to determine whether the packet is classified, wherein
destination port, a source interface, a destination interface, a                       the classified packet comprises a classification index
protocol, a list of Source addresses, a list of destination              45            valid bit for indicating whether the packet has been
addresses, a list of Source ports, a list of destination ports, a                     classified and classification data; and
list of source interfaces, a list of destination interfaces, a list of              to use the classification data of the packet to determine a
protocols, and one or more other rules.                                                node-specific policy of the receiving node; and
   6. The method as recited in claim 1, wherein the classifi                     a memory coupled with the processor, the memory config
cation data of the packet comprises a classification index               50         ured to provide the processor with instructions,
written into one or more of a header of the packet and a                         wherein a plurality of node-specific policies associated
context of the packet, wherein as the packet travels between                        with a plurality of nodes is specified using the classifi
nodes of the plurality of nodes a single pass classification of                     cation data, the plurality of nodes including the receiv
the packet is enabled using the classification data of the                          ing node, wherein at least two of the plurality of node
packet.                                                                  55         specific policies are different, and wherein the at least
   7. The method as recited in claim 1, wherein the classifi                        two node-specific policies are associated with respective
cation data of the packet comprises a classification index,                         at least two different nodes of the plurality of nodes.
wherein the node-specific policy of the receiving node is                        19. The system as recited in claim 18, wherein the classi
stored in a data structure associated with the receiving node,                fication data of the packet uniquely identifies a set of one or
and the data structure is indexed by the set of classification           60   more rules in a network security policy that the packet satis
indices in one dimension.                                                     fies.
   8. The method as recited in claim 7, wherein the data                         20. A non-transitory computer readable storage medium
structure is indexed by a set of receiving node instance iden                 storing computer instructions, that, when executed by a com
tifiers in a second dimension.                                                puter, cause the computer to perform a method for processing
   9. The method as recited in claim 1, wherein the classifi             65   a packet, the method comprising:
cation data of the packet comprises a classification index and                   determining whether the packet has been classified,
wherein the using the classification data of the packet to                         wherein the classified packet comprises a classification
 Case 1:20-cv-01084 Document 1-1 Filed 09/15/20 Page 25 of 25 PageID# 31


                                                 US 9,172,629 B1
                            17
  index valid bit and classification data, wherein the clas
  sification index valid bit being set indicates that the
  packet is classified; and
using the classification data of the packet to determine a
  node-specific policy of the receiving node, wherein a 5
  plurality of node-specific policies associated with a plu
  rality of nodes including the receiving node is specified
  using the classification data, wherein at least two of the
  plurality of node-specific policies are different, and
  wherein the at least two node-specific policies are asso- 10
  ciated with respective at least two different nodes of the
  plurality of nodes.
                    k   k   k    k   k
